Case 18-69723-jwc   Doc 3   Filed 11/26/18 Entered 11/26/18 11:08:10   Desc Main
                             Document     Page 1 of 6
Case 18-69723-jwc   Doc 3   Filed 11/26/18 Entered 11/26/18 11:08:10   Desc Main
                             Document     Page 2 of 6
Case 18-69723-jwc   Doc 3   Filed 11/26/18 Entered 11/26/18 11:08:10   Desc Main
                             Document     Page 3 of 6
Case 18-69723-jwc   Doc 3   Filed 11/26/18 Entered 11/26/18 11:08:10   Desc Main
                             Document     Page 4 of 6
Case 18-69723-jwc   Doc 3   Filed 11/26/18 Entered 11/26/18 11:08:10   Desc Main
                             Document     Page 5 of 6
Case 18-69723-jwc   Doc 3   Filed 11/26/18 Entered 11/26/18 11:08:10   Desc Main
                             Document     Page 6 of 6
